Citation Nr: 1311859	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  10-37 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased disability evaluation (rating) in excess of 10 percent for residuals of a meniscectomy of the right knee.

2.  Entitlement to an initial disability evaluation (rating) in excess of 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to an initial disability evaluation (rating) in excess of 10 percent for tricompartmental degenerative joint disease of the left knee.

4.  Entitlement to an effective date earlier than September 10, 2010, for the grant of service connection for tricompartmental degenerative joint disease of the left knee.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active duty service from October 1973 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   June 2009 rating decisions denied the Veteran's claim for an increased rating for residuals of a meniscectomy of the right knee.  In November 2009, the RO found clear and unmistakable error in the first June 2009 rating decision, and assigned a separate10 percent disability evaluation for degenerative joint disease of the right knee, effective April 10, 2009 (based on date of claim for an increased rating).   In an April 2011 rating decision, the RO granted service connection for tricompartmental degenerative joint disease of the left knee, and the RO assigned a 10 percent disability rating, effective September 10, 2010 (based on date of claim for service connection).  The Veteran entered a notice of disagreement with the ratings assigned, as well as the effective date assigned for the grant of service connection for the left knee.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.    

A claim for increased evaluation includes a claim for TDIU where there are allegations of worsening disability and related unemployability.  Rice  v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran asserted in statements and his VA Form 9 that he is unable to work due to his knee disabilities.  Accordingly, the issue of entitlement to TDIU is inferred here.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that, in a February 2013 VA Form 646, the Veteran indicated that he intended to provide testimony at a hearing before a Member of the Board (now called a Veterans Law Judge (VLJ)) at the local regional office.  However, the claims file was subsequently transferred to the Board without indication that a Board hearing had actually been scheduled and the Veteran has not indicated that he intended to withdraw this request for a Travel Board hearing.  As such, the Veteran should be afforded an opportunity to provide testimony on appeal via videoconference or in person at a Travel Board hearing.  See 38 C.F.R. §§ 20.700, 20.704 (2012).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board hearing in accordance with the docket number of this case.  Notice of the scheduled hearing should be provided to the Veteran at the most recent address of record, and a copy of such notice shall be associated with the claims file.  Thereafter, the case should be returned to the Board, if in order.

The purpose of this remand is to afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Sarah Richmond
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


